                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GARLAND ADAMS,                                :
    Plaintiff,                                :
                                              :
        v.                                    :       CIVIL ACTION NO. 19-CV-3301
                                              :
CORRECTIONS EMERGENCY                         :
RESPONSE TEAM (“CERT”), et al.,               :
     Defendants.                              :

                                        MEMORANDUM

GOLDBERG, J.                                                                    MARCH 24, 2020

        Plaintiff Garland Adams, a prisoner currently incarcerated at SCI-Phoenix, has filed an

Amended Complaint pursuant to 42 U.S.C. § 1983 and § 1985, against the Corrections Emergency

Response Team (“CERT”), Superintendent Tammy Ferguson, and John/Jane Doe members of

CERT. Adams alleges that his constitutional rights were violated by the loss and destruction of

his property during the movement of prisoners from SCI Graterford to SCI Phoenix. For the

following reasons, I will dismiss Adams’s Amended Complaint for failure to state a claim.

   I.        FACTS AND PROCEDURAL HISTORY

        Adams’s claims stem from the Pennsylvania Department of Corrections’s movement of

prisoners from SCI-Graterford to SCI-Phoenix in July of 2018. On July 15, 2018, Adams

relinquished his property to CERT members for transport to SCI Phoenix. In his initial Complaint,

Adams alleged that when he received his property after the move, he observed that the following

items were missing: “3 pair of Nike Overplay sneakers, 1 religious necklace, 6 white T-shirts, 6

pair [of] heavy duty thermal socks, 3 pair of Long Johns, 2 pair of thermal pants and shirts, 2 sweat




                                                  1
suits, and legal mail and trial notes.” (Compl. ECF No. 1 at 5.) 1 Adams estimated the value of

these items to be $8,000. Adams, who is black, also observed that unknown CERT members

defaced his property by writing racial epithets and drawing swastikas on pictures of his nephews,

who are also black.

         Adams alleged that CERT members conspired to “mistreat[] and abus[e] the personal, legal

and religious property, in a similar fashion of over one hundred of the inmates whom they moved

from SCI-Graterford to SCI-Phoenix.” (Id.) He also alleged that these events happened under

Ferguson’s supervision. Adams asserted claims pursuant to 42 U.S.C. § 1983 under the First,

Eighth, and Fourteenth Amendments, as well as claims pursuant to 42 U.S.C. § 1985 based on the

manner in which his property was defaced. He sought millions of dollars in damages.

         In a Memorandum and Order entered on the docket on August 29, 2019, I granted Adams

leave to proceed in forma pauperis and dismissed his Complaint pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim. (ECF Nos. 6 & 7.) Relevant here, I dismissed

Adams’s First Amendment claims based on the taking of his “religious adornment” because

Adams failed to allege “any facts explaining how the loss of his property prevented him from

practicing his religion.” (ECF No. 6 at 4.) I also rejected any RLUIPA claim because that statute

does not provide for damages or claims against the Defendants in their individual capacities. (Id.

at 4 n.4.) I also dismissed Adams’s Eighth Amendment and Due Process claims because the loss

and/or destruction of Adams’s property did not amount to a constitutional violation under those

provisions. (Id. at 5-8.) Finally, although I was troubled by the drawing of swastikas and racial

epithets on Adams’s family photographs, I concluded that he failed to allege an Equal Protection




1
    I adopt the pagination assigned to Adams’s pleadings by the CM/ECF docketing system.


                                                2
violation or a § 1985 claim because he did not allege that he was treated differently from others

similarly situated or plausibly describe a race-based conspiracy. (Id. at 8-10.)

       Adams was given leave to file an amended complaint in the event he could cure any of the

defects in his claims. After being granted an extension of time to do so, Adams filed his Amended

Complaint. (See ECF Nos. 9 & 10.) The Amended Complaint raises essentially the same

allegations as Adams’s initial Complaint. He alleges that certain of his property was lost and/or

destroyed in the movement of prisoners from SCI-Graterford to SCI-Phoenix. Adams alleges that

he lost the following property, which he valued in excess of $8,000: “3 pair of Nike Overplay

sneakers, 1 religious necklace, 6 pair of white T-shirts, 6 pair of heavy duty thermal socks, 3 pair

of Long Johns, 2 pair of thermal pants and shirts, 2 sweat suits, and legal mail and trial notes.”

(Am. Compl. ECF No. 10 at 3.) He again explains that several of his family photographs were

defaced with racial epithets and alleges that these acts were race-based because he and his depicted

family members are black. (Id.)

       Most of Adams’s new allegations concern Defendant Ferguson’s alleged involvement in

the events, specifically, that she directed CERT members to throw out inmate property, regardless

of its cultural or religious value, if they thought the inmates should not be permitted to have the

property. (Id. at 3-4.) Adams alleges that, based on Ferguson’s direction, CERT members acted

unlawfully to take “certain items of [his] personal, legal and religious, property, as they did in the

case of many of the other prisoners whom [sic] they moved.” (Id. at 4.)              He brings First

Amendment claims pursuant to 42 U.S.C. § 1983, apparently based on the loss of his religious

property, and claims under 42 U.S.C. § 1985 based on Ferguson’s instruction to CERT members

that they could dispose of inmate property regardless of its cultural or religious value. Liberally




                                                  3
construing the Amended Complaint, Adams may also be raising an Equal Protection claim. He

seeks compensatory and punitive damages.

    II.       STANDARD OF REVIEW

           As Adams is proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(ii) applies, which

requires a court to dismiss the Amended Complaint if it fails to state a claim. Whether a complaint

fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard applicable to

motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough,

184 F.3d 236, 240 (3d Cir. 1999), which requires a court to determine whether the complaint

contains “sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations

do not suffice. Id. As Adams is proceeding pro se, I construe his allegations liberally. Higgs v.

Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

    III.      DISCUSSION

           A. Claims under § 1983

           “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Adams’s Amended Complaint fails to state a constitutional claim.

                  1. First Amendment Claims

           Adams’s First Amendment claims are based on the loss of his “religious necklace reflecting

his Islamic faith.” 2 (Am. Compl. ECF No. 10 at 7.) The threshold question in any First



2
 To the extent Adams intended to raise a First Amendment claim based on the loss or destruction
of any legal property, any such claim fails because he has not alleged any actual injury as a result
of the loss of those materials. See Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008) (“Where
                                                    4
Amendment case is whether the prison’s conduct “has substantially burdened the practice of the

inmate-plaintiff’s religion.” Robinson v. Superintendent Houtzdale SCI, 693 F. App’x 111, 115

(3d Cir. 2017) (per curiam). As with his initial Complaint, Adams has not alleged any facts

explaining how the loss of his property prevented him from practicing his religion. That he lost

an object of religious character does not support a plausible claim absent a burden on the exercise

of his religion. Accordingly, the Amended Complaint does not state a plausible First Amendment

claim. 3 See Peele v. Klemm, 663 F. App’x 127, 130 (3d Cir. 2016) (per curiam) (upholding

dismissal of First Amendment claim where “Peele failed to provide any factual support for his

First Amendment claims beyond general conclusory allegations that DC–819 was inimical to his

and possibly other inmates First Amendment rights”); O’Banion v. Anderson, 50 F. App’x 775,

776 (7th Cir. 2002) (“O’Banion has no First Amendment freedom-of-religion claim because he

does not suggest that the confiscation of his property restricted the exercise of his religious beliefs.

He cannot resurrect his property claim simply by characterizing the feathers and furs as ‘religious

property’ without alleging that his religious observance was unreasonably restricted”); Grohs v.

Santiago, Civ. A. No. 13-3877, 2014 WL 4657116, at *10 (D.N.J. Sept. 17, 2014) (dismissing free




prisoners assert that defendants’ actions have inhibited their opportunity to present a past legal
claim, they must show (1) that they suffered an ‘ actual injury’ — that they lost a chance to pursue
a ‘nonfrivolous’ or ‘arguable’ underlying claim; and (2) that they have no other ‘remedy that may
be awarded as recompense’ for the lost claim other than in the present denial of access suit.”
(quoting Christopher v. Harbury, 536 U.S. 403, 415 (2002))).
3
  To the extent Adams also intended to bring claims under the Religious Land Use and
Institutionalized Persons Act (“RLUIPA”), 42 U.S.C. § 200 cc-1, any such claims fail because
money damages are not available under that statute and RLUIPA does not provide a basis for
claims against the Defendants in their individual capacities. Sharp v. Johnson, 669 F.3d 144, 154
(3d Cir. 2012).


                                                   5
exercise claim where plaintiff “never identified his faith nor has he identified the sincerely held

religious beliefs that required him to retain [certain religious] materials”).

               2. Equal Protection Claims

       Adams also has not pled a plausible equal protection claim. To state an equal protection

claim, a plaintiff must allege facts showing that he received different treatment than others

similarly situated, and that the treatment was due to membership in a protected class. See Faruq

v. McCollum, 545 F. App’x 84, 87 (3d Cir. 2013) (“To state a claim for race- or religion-based

discrimination, [plaintiff] needed to show specifically that he received different treatment from

that received by other similarly situated inmates.” (citing Williams v. Morton, 343 F.3d 212, 221

(3d Cir. 2003)).    The use of racial epithets and offensive imagery, though despicable and

indefensible, do not amount to an equal protection violation absent “harassment or some other

conduct that deprives the victim of established rights.” Williams v. Bramer, 180 F.3d 699, 706

(5th Cir. 1999), clarified on rehearing, 186 F.3d 633 (1999); see also Blades v. Schuetzle, 302

F.3d 801, 805 (8th Cir. 2002) (“Though [racially charged remarks] are thoroughly offensive, and

it is particularly reprehensible for a government official to utter them in the course of his official

duties, we believe that the use of racially derogatory language, unless it is pervasive or severe

enough to amount to racial harassment, will not by itself violate the fourteenth amendment.”);

Mugavero v. Town of Kearny, Civ. A. No. 12-2439, 2013 WL 3930120, at *3 (D.N.J. July 30,

2013) (“[L]ike offensive statements, the display or drawing of offensive imagery does not, on its

own, amount to a constitutional violation.”). Although “[t]he use of an epithet is . . . strong

evidence that a comment or action is racially motivated[,]” the relevant question “is not just

whether the conduct is racially motivated but also whether that action deprives a person of ‘equal

protection of the laws.’” Williams, 180 F.3d at 706 (quoting U.S. Const. amend. XIV).



                                                   6
          As in his initial Complaint, Adams alleges in his Amended Complaint that offensive, racist

language and images were used to deface his property. However, Adams again fails to allege that

he was treated differently from others who are similarly situated. Adams alleges that, based on

Ferguson’s direction, CERT members acted unlawfully to take “certain items of [his] personal,

legal and religious, property, as they did in the case of many of the other prisoners whom [sic] they

moved.” (Am. Compl. ECF No. 10 at 4.) That allegation again suggests that Adams was treated

similarly to other prisoners. Although the manner in which Adams’s photographs were defaced

supports an inference of discriminatory intent, Adams’s allegations suggest that the Defendants

treated all inmate property with disdain as a matter of course. In sum, although Adams’s

allegations are disturbing, they do not support a plausible equal protection claim. 4

          B. Claims under § 1985

          Adams also asserts claims under § 1985(3). 5 “[T]o state a claim under 42 U.S.C. § 1985(3),

a plaintiff must allege (1) a conspiracy; (2) motivated by a racial or class based discriminatory



4
  To the extent Adams intended to bring a due process claim based on the destruction of his
property, his claim fails. There is no basis for a due process claim here because Pennsylvania law
provides Adams with an adequate state remedy to compensate him for his destroyed property. See
Spencer v. Bush, 543 F. App’x 209, 213 (3d Cir. 2013) (“‘[A]n unauthorized intentional
deprivation of property by a state employee does not constitute a violation of the procedural
requirements of the Due Process Clause of the Fourteenth Amendment if a meaningful
postdeprivation remedy for the loss is available.’” (quoting Hudson v. Palmer, 468 U.S. 517, 533
(1984))); Shakur v. Coelho, 421 F. App’x 132, 135 (3d Cir. 2011) (per curiam) (explaining that
the Pennsylvania Tort Claims Act provides an adequate remedy for a willful deprivation of
property). Accordingly, Adams cannot state a due process claim. See Hernandez v. Corr.
Emergency Response Team, 771 F. App’x 143, 145 (3d Cir. 2019) (per curiam) (“Even if the prison
grievance procedures could be considered constitutionally inadequate, Pennsylvania’s state tort
law would provide an adequate remedy.”). If Adams intended to assert state law claims, which is
not clear from his Amended Complaint, he has not provided an independent basis for jurisdiction
over those claims. See 28 U.S.C. § 1332(a).
5
    The other provisions of § 1985 are not applicable here.
                                                   7
animus designed to deprive, directly or indirectly, any person or class of persons to the equal

protection of the laws; (3) an act in furtherance of the conspiracy; and (4) an injury to person or

property or the deprivation of any right or privilege of a citizen of the United States.” Lake v.

Arnold, 112 F.3d 682, 685 (3d Cir. 1997); Farber v. City of Paterson, 440 F.3d 131, 136 (3d Cir.

2006) (explaining that “§ 1985(3) defendants must have allegedly conspired against a group that

has an identifiable existence independent of the fact that its members are victims of the defendants’

tortious conduct”). Adams’s § 1985 claim fails for the same reasons as his equal protection claim,

i.e., the Amended Complaint does not support a plausible basis for a race-based conspiracy. The

facts alleged support an inference that the Defendants handled all inmate property in a callous,

unprofessional, and disturbing manner regardless of its character; they do not support an inference

that the Defendants did so in connection with a race-based conspiracy.

   IV.      CONCLUSION

         For the foregoing reasons, I will dismiss Adams’s Amended Complaint for failure to state

a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Again, “[i]n reaching this conclusion, [I] do

not wish to understate or minimize the loss that [Adams] has described . . . ; [I] hold only that he

has not stated a claim for the violation of a constitutional right.” Hernandez v. Corr. Emergency

Response Team, 771 F. App’x 143, 145 (3d Cir. 2019) (per curiam). As Adams has been put on

notice of the defects in his claims and was not able to cure those defects after having been given

an opportunity to do so, I conclude that further attempts at amendment would be futile. An

appropriate Order follows.




                                                 8
